DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claim 16 is cancelled
Claim 49 is new
Claims 1-14, 19-32, 40, 41, 43-46, and 48 are amended.
Claims 1-14, 19-32, and 39-49, now renumbered, 1-39, are pending
	
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
William Kolegraff on January 11, 2022.

8.	CLAIMS:
Please amend claims as follows:
1.   	(amended)  An autonomous hardware agent for a good or a transaction regarding the good, comprising:
a processor;
a memory;
communication circuitry;
a power source;
an initial electronic registry of a plurality of stakeholders that each have an interest in the good or the transaction, the electronic registry storing each stakeholders’ respective rights that the autonomous hardware agent will enforce according to an initial electronic contract agreed to between or among the stakeholders in the initial registry;
the initial electronic contract comprising rules and conditions that determine an action of the autonomous hardware agent; and
the initial electronic registry and the initial electronic contract are stored in the memory of the autonomous hardware agent and cannot be modified except wherein the processor implements the steps of:
(a) receiving a request to (1) add to, (2) delete from or (3) modify the initial electronic registry or the initial electronic contract;
(b)  determining, using the initial electronic registry or the initial electronic contract, if the request is authorized;
(c) if the request is determined in step (b) to be authorized; then performing the request.

autonomous hardware agent of claim 1, wherein at least the rights for one stakeholder is immutably identified in the initial electronic registry.

3. (amended)  	The autonomous hardware agent of claim 1, wherein at least a portion of the initial electronic contract is immutably stored.

4.	(amended)  The autonomous hardware agent of claim 1, further comprising primitive functions immutably stored in the autonomous hardware agent that are used by the processor to take the action.

5. (amended)	The autonomous hardware agent of claim 1 wherein the action is to form a secure data container, and the processor uses stakeholder information from the registry to assign an address or an ID to the data container according to the initial electronic contract.

6. (amended)	The autonomous hardware agent of claim 5 wherein the assigned identity is anonymous.

7.	(amended)  The autonomous hardware agent of claim 1, wherein the 

8. (amended)	The autonomous hardware agent of claim 7, wherein the data container is encrypted to a stakeholder other than the particular stakeholder.

9.	(amended) The autonomous hardware agent of claim 7, where the 

autonomous hardware agent of claim 

11.	(amended)  The autonomous hardware agent of claim 

12.	(amended)  The autonomous hardware agent of claim 

13.	(amended)  The autonomous hardware agent of claim 

14. (amended)	The autonomous hardware agent of claim 13, further comprising verification circuitry operably coupled to the audible component to verify the audible information is properly broadcast.

16.	(cancelled)

19. (amended)	The autonomous hardware agent of claim 1, further including security circuitry.

20. (amended)	The autonomous hardware agent of claim 1, further including encryption circuitry.

21. (amended)	The autonomous hardware agent of claim 1, further including an actuator device that activates the processor. 


a processor;
a memory;
communication circuitry;
a power source;
an initial electronic registry of a plurality of stakeholders that each have an interest in the good or the transaction, the electronic registry storing each stakeholders’ respective rights that the autonomous hardware agent will enforce according to an initial electronic contract agreed to between or among the stakeholders in the initial registry;
the initial electronic contract comprising rules and conditions regarding the good or the transaction;
the initial electronic registry and the initial electronic contract are stored in the memory of the autonomous hardware agent and cannot perform an action with regard to the good or the transaction, except wherein the processor implements the steps of:
(a) receiving a request to perform the action with regard to the good or transaction;
(b) determining, using the initial electronic registry and the initial electronic contract if the request is authorized or is not authorized; 
(c) if the request in step (b) is authorized, then performing the requested action; and
(d) if the request in step (b) is not authorized, then denying the requested action.

23. (amended)	The autonomous hardware agent of claim 22, wherein the performed action includes the processor using the initial electronic contract and the initial electronic registry to autonomously transform event data for stakeholders.

24. (amended)	The autonomous hardware agent of claim 23, further comprising a sensor, and wherein the sensor generates the event data.

autonomous hardware agent of Claim 23, wherein the performed action includes the processor using the initial electronic contract and the initial electronic registry to store transformed event data into a data container for one or more stakeholders.

26. (amended)	The autonomous hardware agent of Claim 22, wherein the performed action includes the processor using the initial electronic contract and the initial electronic registry to secure the data containers for stakeholders.

27. (amended)	The autonomous hardware agent of Claim 22, wherein the performed action includes the processor using the initial electronic contract and the initial electronic registry to enable a transaction.

28. (amended)	The autonomous hardware agent of Claim 27, wherein information regarding the transaction is stored in a secure data container.

29. (amended)	The autonomous hardware agent of Claim 22, further comprising:
a local communication circuit; and
wherein the autonomous hardware agent communicates data containers on behalf of stakeholders in the registry.

30. (amended)	The autonomous hardware agent of Claim 22, further comprising certification circuitry; and
wherein the processor uses the certification circuitry to generate a checksum, hash, or certificate that provides certification information for the initial electronic contract, and forming a data container with the certification information.

31. (amended)	The autonomous hardware agent of Claim 22, further comprising certification circuitry;


32.  (amended)  A method of using an autonomous hardware agent with a good or for a transaction regarding the good, comprising:
providing the autonomous hardware agent with information in an initial electronic registry of a plurality of stakeholders that each have an interest in the good or the transaction, the electronic registry storing each stakeholders’ respective rights that the autonomous hardware agent will enforce according to an initial electronic contract agreed to between or among the stakeholders in the initial registry;
receiving a request to take an action with regard to the good or transaction;
determining if the request is authorized or is not authorized according to the the initial electronic registry or the initial electronic contract; 
if the request is authorized, then performing the requested action and
if the request is not authorized, then denying the requested action.
wherein both the initial electronic registry and the initial electronic contract are stored in a memory of the autonomous hardware agent.

40. (amended)  	An autonomous hardware agent for a good or a transaction regarding the good, comprising:
a processor;
a memory;
communication circuitry;
a power source;
an initial electronic contract stored in the memory that holds a plurality of rule sets, each rule set defining rules and conditions for one of plurality of stakeholders that have an interest in the good or the transaction;
wherein the autonomous hardware agent implements the steps of:
receiving a request to take an action with regard to the good or transaction;

if the request is determined to be authorized and can be performed in compliance with all the stakeholders’ rule sets, then performing the requested action; and
if the request is determined not to be authorized, then denying the requested action.

41. (amended)	The autonomous hardware agent according to claim 40, wherein the autonomous hardware agent is attached to or integrated with the good.
43. (amended)	The method according to claim 32, where the determining steps include the step of addressing each data container anonymously.
	
44. (amended)	The method according to claim 32, where the forming steps include the step of using public key / private key encryption.

45. (amended)	The method according to claim 32, where the communicating step includes the step of directly communicating a data container to a stakeholder using a local communication link between the autonomous hardware agent and the stakeholder.

46.(amended)	The method according to claim 32, where the communicating step includes the step of broadcasting a plurality of data containers on a wide area network.

48. (amended)	The method according to claim 46, further including the step of at least one of the stakeholders receiving an anonymous address from the autonomous hardware agent, and using the anonymous address to identify those data containers that are encrypted to the stakeholder.

 (new)  The autonomous hardware agent of claim 7, wherein the data container is encrypted to a particular one of the stakeholders in the initial electronic registry.


Response to Arguments
9.	Applicant’s arguments filed on July 4, 2021 have been fully considered and they are persuasive.

Allowable Subject matter
10.	Claims 1-14, 19-32, and 39-49 are allowed over prior art of record.

Examiner’s Statement of Reasons for Allowance
11.	The following is an examiner’s statement of reasons for allowance:
Newly amended independent claims 1, 22, 32, and 40 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 10-12 of the remarks filed on July 4, 2021. The prior art of record do not teach an autonomous hardware agent receiving a request to perform an action with regard to goods or transactions, wherein each stakeholder must authorize a good or transaction in accordance with their respective rule set in an initial electronic contract; if the request is determined to be authorized by each stakeholder, then the action or transaction is performed; otherwise, the action or transaction is denied. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
The prior art made of record that was not relied upon but, is considered relevant to applicant’s disclosure.Reyna(On blockchain and its integration with IoT. Challenges and opportunities) discloses using autonomous and smart devices. However, Reyna does not teach an autonomous hardware agent receiving a request to perform an action with regard to goods or transactions, wherein each stakeholder must authorize a good or transaction in accordance with their respective rule set in an initial electronic contract; if the request is determined to be authorized, then the action or transaction is performed; otherwise, the action or transaction is denied. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438